Title: [From Thomas Jefferson to Boinod & Gaillard, 1 February 1784]
From: Jefferson, Thomas
To: Boinod & Gaillard


        [Annapolis, 1 Feb. 1784. Entry in SJL reads: “Boinod & Gaillard. Pfeffel. Hainault. Lignac.” Not found. TJ may have ordered these works from a catalogue recently published by Boinod & Gaillard: “This Day is Published (Price One Quarter of a Dollar) A Catalogue of a large and choice Collection of Books, comprehending most branches of literature  in the French, Latin, English, German and Dutch Languages, which are offered for Sale by BOINOD AND GAILLARD, Booksellers and Stationers lately from Europe, at their store in Second-street, near Vine-street, to the FREE AMERICANS” (Penna. Journal, 17 Jan. 1784).]
      